WR-82,944-01
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                               Transmitted 3/4/2015 12:12:50 AM
                                                                                  Accepted 3/4/2015 4:16:14 PM
                                 NO. _____________________                                         ABEL ACOSTA
                                                                                                           CLERK

                                                                                       RECEIVED
EX PARTE                                             )       IN THE COURT OF OF
                                                                       COURT CRIMINAL
                                                                                CRIMINAL APPEALS
                                                     )                                3/4/2015
                                                     )       APPEALS OF          ABEL ACOSTA, CLERK
CHRISTOPHER L.                                       )
GRAHAM                                               )       STATE OF TEXAS


             MOTION FOR LEAVE TO FILE PETITION FOR HABEAS CORPUS


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Comes now CHRISTOPHER GRAHAM (hereinafter “Graham”) who files this MOTION FOR
LEAVE TO FILE PETITION FOR HABEAS filed in accordance with Tex. R. App. P. 211(a) and in
support of such motion shows the Court the following:

      I . FACTUAL BACKGROUND

   1. On 2/12/2014, Graham called the court to request that the case State v. Chelsie Chenoweth,
       be scheduled for court on 2/13/2014. Graham was told by the court coordinator that the case
       had been set for arraignment hearing.
   2. On 2/13/2014, Graham appeared at court expecting to be able to resolve this case and was
       told that the Court had erred and that case had not been added to that day’s docket. Court
       personnel told Graham to return to court on 2/25/2014.
   3. On 2/25/2014, the case State v. Chenoweth, case number 2013CR366 had been set for
       arraignment hearing. Graham arrived at the court shortly before 9 am, but was in the hallway
       talking to a client on the phone.
   4. Client Chenoweth had already announced her presence to court. At around 9 am, Graham too
       announced to the Court that he was present and prepared to proceed on the arraignment hearing.
   5. Shortly before 10 am and after a few minutes of negotiation with the prosecutor in the case,
       arraignment documents and plea documents were signed and prepared by client Chenoweth
       indicating that she understood her charges in the case and the plea bargain terms.
   6. For several hours, Graham and client Chenoweth waited for the Court to hear and enter the plea
       in the case all to no avail.
   7. Movant had to bring the Chenoweth case to the Court’s attention several times that the case was
       ready for plea and ready for disposition.
   8. The Court took a break for an extended period and did not hear the plea for Graham’s client.
   9. After Court resumed the Court still did not hear Graham’s client’s plea.
   10. Around 11:45am, the Court entered recess until 1:15pm for lunch.
   11. Before breaking for lunch the Court indicated that before Graham’s plea was to be heard that
       there would be several contested cases that the Court would hear before it considered the
       Chenoweth plea.
   12. During the recess, Graham went to the Bexar county jail in order to talk briefly with a client
       concerning his upcoming jury trial.


MOTION FOR LEAVE TO FILE PETITION FOR HABEAS CORPUS
1
    13. Due to heavy traffic and delays in transporting inmates in the Bexar county jail, Graham was
        delayed in coming back to the court by a few minutes. Graham arrived in the courtroom at
        approximately 1:35pm.
    14. When Graham entered the courtroom client Chenoweth had been released, the Court
        presented Graham with a show cause order, alleging that attorney Graham was in contempt
        of court.
    15. The show cause hearing was scheduled for 3/13/2014; however, Graham filed a request for
        continuance of the hearing because he was scheduled for court in another jurisdiction on the
        same day. Graham also called the court requesting that the date for the show cause hearing
        be changed, but the Court refused to reschedule the show cause hearing date.
    16. No contempt finding or order was ever made or entered at the show cause hearing of
        3/13/2014. The case was referred to administrative law judge Doug Shaver for hearing on
        4/8/2014.
    17. On 4/8/2014, Graham was wrongly found guilty of contempt due to being tardy by a few
        minutes and because he did not appear at the 3/13/2014 show cause hearing even though a
        continuance was requested.
    18. The sentence assessed against Graham was 15 days in the Comal County jail and a $300 fine.
        Graham paid the $5,000 (five thousand dollar) cash bond in order to secure his release
        pending the appeal of this case.

The Court’s contempt finding was wrong for the following reasons among others:

    1) The court did not afford or advise Graham the right to counsel when there was an obligation
       to do so because of the possibility of confinement;
    2) the Court did not afford Graham the right to court appointed counsel;
    3) the Court did not conduct a hearing to determine Graham’s indigency to see if he qualified
       for court appointed counsel;
    4) there was no finding of contempt at the show cause hearing on 3/13/2014, therefore the
       referral of the case to the administrative law judge was illegal;
    5) there was a possibility of Graham receiving a sentence in excess of 6 months due to multiple
       alleged contempt allegations, thus the Court should have conducted an admonishment about
       the right to a jury trial;
    6) there was no evidence of willful intent to violate the courts directive but Graham made a
       good faith effort to comply with the Court’s order;
    7) considering that Graham was dealing with other court related business and where the delay
       was miniscule and did not affect the administration of justice, punishment of 15 days was
       draconian and violates Graham’s due process rights.
    8) There was no evidence to support such a high cash bond of $5,000 to secure Graham’s
       release pending appeal of this matter
    9) Since Graham was one of the only African-American attorneys on the Court appointment list
       in Comal county, he was singled out and received a show cause order and a jail sentence
       when other attorneys practicing in the County have not received similar treatment in
       circumstances similar to this case.

WHEREFORE PREMISES CONSIDERED Movant prays that the Court grant the leave to file its
Petition for Habeas Corpus and for such other and further relief to which Movant is entitled in law and
in equity.
                                               Respectfully submitted,

MOTION FOR LEAVE TO FILE PETITION FOR HABEAS CORPUS
2
                                              Lauren Graham & Associates PLLC


                                              By:

                                              C. Lauren Graham
                                              Texas Bar No. 24047549
                                              P.O. Box 226265
                                              Dallas, Texas 75222
                                              Tel. (469) 605-6846
                                              Fax. (214)989-4258
                                              Attorney for Christopher Graham


                                  CERTIFICATE OF SERVICE

     I certify that on 3/3/2015 a true and correct copy of MOTION FOR LEAVE TO FILE PETITION
FOR HABEAS CORPUS was served via facsimile to the following parties:


Comal County District Attorney via fax: 830-608-2008
Judge Gary Steel via fax: 830-608-2030
Judge Doug Shaver: 830-608-2030




                                              C. Lauren Graham




MOTION FOR LEAVE TO FILE PETITION FOR HABEAS CORPUS
3